DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 4, 7-8, 10, 12, and 14-17 have been amended. Claims 1-17 are pending in the instant application.  

Priority
This application is a national stage application (under 35 U.S.C. § 371) of PCT/EP2018/078320, filed October 17, 2018, which claims benefit of European Application No. 17198943.7, filed October 27, 2017.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 11/14/2020, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to Preliminary Amendment
The amendment of claims by Applicants’ representative Ashley I. Pezzner on 04/26/2020 has been entered.

Status of the Claims
Claims 1-17 are under examination on the merits.  

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as following:

Claim 1, the 3rd line from the bottom of claim 1, step d): after “separating mixture F from stage c) by extractive distillation with triethylene glycol” INSERT -- (TEG) --. 

Reasons for Allowance
	The instantly claimed inventions are novel and non-obvious over the closest prior art US 8,163,139 (“the `139 patent”) to Pickenäcker et al.).
	Applicants’ claim 1 is drawn to a process for purifying a mixture comprising MEG, MEA, EDA and DETA, and low boilers having a boiling point not higher than PIP and high boilers having a boiling point not lower than AEEA, wherein the process comprises the following steps:   
a) separating a mixture comprising MEG, MEA, EDA and DETA, and low boilers having a boiling point not higher than PIP and high boilers having a boiling point not lower than AEEA, into (i) a mixture A comprising EDA and the low boilers having a boiling point not higher than PIP; and (ii) a mixture B comprising MEA; and (iii) a mixture C comprising MEG, DETA and the high boilers having a boiling point not lower than AEEA;
b) separating mixture C from stage a) into (i) a mixture D comprising MEG; and (ii) a mixture E comprising MEG, DETA and the high boilers having a boiling point not lower than AEEA; 
c) separating mixture E from stage b) either into (i) a mixture F comprising MEG and DETA; and (ii) a mixture G comprising the high boilers having a boiling point not lower than AEEA; or into (i) a mixture F comprising MEG and DETA; and (ii) a mixture G1 comprising AEEA; and (iii) a mixture G2 comprising the high boilers having a boiling point higher than AEEA;

	In addition, claims 2-17 are interpreted in light of the description in Figures 1-2 of Applicant’s specification.

The `139 patent discloses a process for the distillative separation of mixtures comprising monoethylene glycol and diethylentriamine.  The reaction mixture is a product by hydrogenating amination of monoethylene glycol (MEG) in the presence of a catalyst.  The reaction mixture is the same feed material as the one in Applicant’s specification.   However, the `139 patent does not teach the distillative separation steps cited in Applicant’s claim 1.    Instead, the `139 patent teaches a process comprising: providing a mixture comprising monoethylene glycol and diethylenetriamine; and subjecting the mixture to extractive distillation with a diethylenetriamine-selective solvent comprising triethylene glycol to provide a first stream comprising monoethylene glycol and a second stream comprising diethylenetriamine; wherein the first stream is substantially free of diethylenetriamine, and wherein the second stream is substantially free of monoethylene glycol.    Therefore, Applicant’s claims are patentably distinct from the purification process of the `139 patent. 

Conclusions
Claims 1-17 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731